08/17/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0259


                                       DA 22-0259
                                    _________________

 IN RE THE MARRIAGE OF:

 CHARLES PATRICK COKER,

              Petitioner and Appellee,
                                                                      ORDER
       and

 EMILIE JOY COKER,

              Respondent and Appellant.
                                _________________

       The record was filed for purposes of this appeal on July 15, 2022. The opening brief
is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than September 19, 2022. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all parties of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     August 17 2022